DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
2.	Claims 24 and 25 are objected to because of the following informalities: each of claims 24 and 25 shall be terminated with a period (.) . 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 21, 29 and 31-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimori et al. U.S. Patent Application Publication 2012/0162984 A1 (the ‘984 reference).
The reference discloses in Figs. 5, 7 and related text a semiconductor light emitting device as claimed.
Referring to claim 21, the ‘984 reference discloses semiconductor light emitting device, comprising: 
a plurality of light emitting structures (1 in Fig. 5; generally indicated at 61 in Fig. 7, para [14-16, 58, 90, 104, 106, 107] (paragraph(s) [0014]-[0016], [0058], [0090], [0104], [0106], [0107])); 
a plurality of light emitting windows (not labeled in Fig. 5; generally indicated at “Light”, Fig. 7) respectively corresponding to the plurality of light emitting structures (1; ~61); 
a plurality of wavelength converting layers (phosphor 26, para [122]) disposed in the plurality of light emitting windows (not labeled, Fig. 5; ~Light, Fig. 7); and 
a reflective structure covering side surfaces of the plurality of light emitting windows (~Light), and comprising a first protective layer (63 or 16, para [108]), a second protective layer (16 or 63, para [107]) and a reflective layer (62, para [107]) interposed between the first protective layer (63)  and the second protective layer (16).
Referring to claim 32 and using the same reference characters, interpretations, and citations as detailed above for claim 21 where applicable, the reference discloses a semiconductor light emitting device, comprising: 
a plurality of light emitting structures (1; ~61); 
a partition structure (a part of submount 3 that is generally indicated at 10 in Fig. 7, herein after referred to as ~3/10) having a plurality of light emitting windows (not labeled, Fig. 5; ~Light, Fig. 7) respectively corresponding to the plurality of light emitting structures (1; ~61) and contacting the plurality of light emitting structures (1; ~61); 
a plurality of wavelength conversion layers (26) filling the plurality of light emitting windows (not labeled, Fig. 5; ~Light, Fig. 7) and separated from each other by the partition structure(~3; ~3/10); and 
a reflective structure covering side walls of the plurality of light emitting windows (not labeled, Fig. 5; ~Light, Fig. 7), and comprising a first protective layer (63 or 16), a second protective layer (16 or 63) and a reflective layer (62) interposed between the first protective layer (63) and the second protective layer (16). 
Referring to claims 29 and 33, the reference further discloses that a width of the each of the plurality of light emitting windows (not labeled, Fig. 5; ~Light, Fig. 7) increases upwardly (para [62,63]). 
Referring to claim 31, the reference further discloses that each of bottom surfaces (bottom surfaces of portions of wavelength conversion layers 26 that are between anodes 64 and cathodes 65 (para [109])) of the plurality of wavelength conversion layers (26) is in direct contact with the first protective layer (63).
Referring to claim 34, Fig. 7 further depicts that the first protective layer (16) covers an upper surface of the partition structure (~3/10).
Referring to claim 35, the reference further discloses that each of the plurality of light emitting structures (~61 that comprises light emitting LED 2 and including anode 64 and cathode 65, para [58,109]) extends from the partition structure (~3/10).
Referring to claim 36, the reference further discloses that the plurality of light emitting structures (including  LED 2) and the partition structure (~3/10) include a semiconductor material (semiconductor, silicon (S)i, para [58,61]).
Referring to claim 37, the reference further discloses that the first protective layer (63 or 16) and second protective layer (16 or 63) include silicon oxide (SiO2, para [64,108]), meeting the claim limitation “at least one material of silicon oxide and silicon nitride”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 22-26 are rejected under 35 U.S.C. §103 as being unpatentable over Fujimori et al. U.S. Patent Application Publication 2012/0162984 A1 (the ‘984 reference).
	Referring to claim 22, although the reference does not specifically disclose dimensions as claimed, the claimed dimensions (a height of the plurality of light emitting windows ranges from 30 μm to 150 μm) will not support the patentability of subject matter encompassed by the prior art (the device of the ‘984 reference is in the micrometer (μm) and nanometer (nm) realm, para [73,74]) unless there is evidence indicating such dimensions are critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; MPEP 2144.05.
Referring to claims 23-26, although the reference does not specifically disclose dimensions as claimed, the claimed dimensions (claim 23: wherein a gap between the plurality of light emitting windows ranges from 10 μm to 30 μm; claim 24: a thickness of the first protective layer covering top surfaces of the plurality of light emitting structures is 100 nm or greater; claim 25: wherein a thickness of the reflective layer ranges from 100 nm and 500 nm; claim 26: wherein a thickness of the second protective layer ranges from 100 nm to 500 nm) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dimensions are critical.


Allowable Subject Matter
5.	Claims 39 and 40 are allowable aver the prior art of record.	
Claims 27, 28, 30 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a semiconductor light emitting device with all exclusive limitations as recited in claims 27, 28, 30, 38 and 39, which may be characterized (claim 27) in that the first protective layer covers the side surfaces and a bottom surface of each of the plurality of light emitting windows, (claim 28) the first protective layer connects each of the plurality of light emitting windows, (claim 30) that each of the side surfaces of the plurality of wavelength conversion layers is in direct contact with the second protective layer, (claim 38) in that a top surface of one of the plurality of wavelength conversion layers is higher than a top surface of the partition structure, and (claim 39) in an insulating layer covering a bottom side of the integral structure, a first electrode electrically connected to the first conductivity-type semiconductor layer and penetrating the insulating layer, and in a second electrode electrically connected to the second conductivity-type semiconductor layer and penetrating the insulating layer.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


11-29-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818